Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Applicants’ Drawings filed on October 30, 2020 have been approved by the U. S. examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2020/0061527 A1 describes a remarkably similar process and system for abating the emissions of at least SOx out of an exhaust gas emitted from a combustion source located on a sea-faring vessel, and also discharging a causticized ballast water into the sea/ocean (please note at least the abstract and also paragraph numbers 16, 24 and 47 in this US 2020/0061527 A1 and please compare this to the limitations described in at least the Applicants’ independent claims as well as the Applicants’ dependent claim 4).  The invention described in this US 2020/0061527 A1 includes the features of providing sea-water in a residence tank and also adding an alkaline reagent (such as lime or soda) into this sea-water in the residence tank to render it suitable as a reagent for purifying exhaust gas (please note paragraph numbers 16, 19, 31 and 32 in this US 2020/0061527 A1); transferring the alkaline agent-treated sea-water through a heat exchanger to transfer its heat into a cooling medium (please note paragraph number 31 in this US 2020/0061527 A1); transferring the cooled, alkaline agent-treated sea-water into a wet scrubber where it at least desulfurizes an exhaust gas emitted from an on-board combustion source (please note at least paragraph numbers 16 and 19 in this US 2020/0061527 A1); collecting the spent sea-water emitted from the wet scrubber and adding an alkaline agent into that spent sea-water (please note at least paragraph numbers 16 and 24 in this US 2020/0061527 A1); transferring this causticized 
The novel and un-obvious difference between the Applicants’ independent claims and this US 2020/0061527 A1 is that the Applicants’ independent claims also call for the feature of directing energy extracted from what appears to be the slaking of lime w/ water to a requested end-user (such as an electrical generator: please also note the Applicants’ dependent claim 7), and at least this particular feature is not taught or suggested in this US 2020/0061527 A1 (or any of the other references of record).  In contrast, paragraph number 31 in this US 2020/0061527 A1 alludes to the passage of what appears to be a corresponding, causticized sea-water through a heat exchanger for the purposes of cooling that sea-water, however no reference is made as to thriftily utilizing that heat in a device that may need it (as embraced in the scope of all of the Applicants’ independent claims as well as the Applicants’ dependent claim 7).  Hence, all of the Applicants’ independent claims (as well as the claims directly or indirectly dependent thereon) have been allowed over the teachings provided in this US 2020/0061527 A1 (as well as the rest of the art of record).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reference Made of Record
US 2021/0129967 A1 is also made of record.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736